                                                                                                                SEND

                                                                                JS-6

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 BENITO REYES SANTANA                                          CASE NUMBER:

                                                                                   ED CV 18-1595-CJC (SP)
                                        PLAINTIFF(S),
                  v.
FCI VICTORVILLE MEDICAL                                                              JUDGMENT
STAFF                                                                (Failure to Pay the Initial Partial Filing Fee)
                                      DEFENDANT(S).



         On             August 27, 2018                  , plaintiff was permitted, pursuant to 28 U.S.C. § 1915, to
file the above-referenced action without prepayment of the full filing fee of $350.00, but plaintiff was ordered
to pay to the Clerk of Court an initial partial filing fee.

         By Order to Show Cause dated            March 14, 2019 and June 7, 2019          , plaintiff was ordered to
show cause why this action should not be dismissed without prejudice for plaintiff’s failure timely to pay the
initial partial filing fee. Plaintiff has failed to file a sufficient response to the Order to Show Cause or pay the
initial partial filing fee within the time allowed.

      THEREFORE, IT IS ADJUDGED that this action is dismissed without prejudice for plaintiff’s failure to
comply with 28 U.S.C. § 1915.



August 19, 2019
Date                                                                  United States Di
                                                                                    District
                                                                                     issttrict Judge




Presented by:




United States Magistrate Judge




IFP-2 (04/06)                        JUDGMENT (Failure to Pay the Initial Partial Filing Fee)
